Citation Nr: 1117509	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-27 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to March 26, 2010.

3.  Entitlement to a rating in excess of 30 percent for PTSD, effective March 26, 2010.  

4.  Entitlement to a total rating due to individual unemployability (TDIU) caused by his service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from December 1968 to January 1972.  He had service in the Republic of Vietnam from May 1969 to April 1970.  He was a scout observer/scout driver assigned to Headquarters and Headquarters Troop, 1st Squadron, 11th Air Cavalry Regiment.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO.  At that time, the RO confirmed and continued the Veteran's 10 percent rating for PTSD.  However, in an April 2010 rating action, the RO raised that rating to 30 percent, effective March 26, 2010.  

In February 2011, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  During that video conference and in his claim, received in October 2008, the Veteran raised contentions to the effect that he was unable to work due to his service-connected PTSD.  As such, the Board finds that the Veteran's claim for an increased rating for his service-connected PTSD includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  Therefore, the Board has jurisdiction to consider that claim and will do so below.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2010); 38 C.F.R. § 20.101 (2010).   

After reviewing the record, the Board finds that the issues of entitlement to an increased rating for PTSD and entitlement to a TDIU require additional development.  Therefore, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Tinnitus was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.


CONCLUSION OF LAW

Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In September 2008, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment by VA from May 2002 through August 2010; and the transcript of his February 2011 video conference with the undersigned Veteran's Law Judge.  

In October 2008, VA examined the Veteran to determine the nature and etiology of his tinnitus.  The VA examination reports reflect that the examiner reviewed the Veteran's past medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


The Factual Background

The Veteran's service treatment records, as well as the reports of his service entrance and separation examinations, are negative for any complaints or clinical findings of tinnitus.  During his May 1968 service entrance examination and his November 1971 service separation examination, the Veteran responded in the negative, when asked if he then had, or had ever had, ear, nose, or throat trouble or hearing loss.  During his service entrance examination, he responded in the affirmative, when asked if he then had or had ever had, mumps or eye trouble.  During his service separation examination, the Veteran reported wearing glasses and having asthma.  

The Veteran's post-service treatment records, which consist of records reflecting his treatment at VA from May 2002 through August 2010, are completely negative for any complaints or clinical findings of ringing in his ears or tinnitus.  Since May 2002, the Veteran has been treated for a psychiatric disorder and hepatitis C.  In May 2002, his hearing was reported to be good.  

In July 2008, the Veteran was examined by VA, in part, to determine the nature and etiology of any tinnitus found to be present.  He reported that he had a history of ringing in his left ear.  The Veteran's chief complaint was ringing in his left ear.  It was noted that the situation presenting the greatest difficulty was when he was driving a car or operating a machine.  

The Veteran reported combat duty in Vietnam for one year as a tank operator, then he built aircraft parts and worked in the motor pool on jeeps and trucks.  He stated that he had exposure to noise from the sounds of gunfire, truck engines, and machinery.  He noted the use of hearing protection while working with aircraft parts.  

The Veteran' stated that after service, he worked in construction and lawn maintenance and that he had recreational noise exposure associated with hunting and concerts  He stated that after service, he did not have the consistent use of hearing protection.  He reported that his tinnitus had started one year prior to the examination and that he had first notice it when operating bobcat or front end loader.  

The VA examiner noted that the Veteran's claims file was negative for any complaints of tinnitus in service.  He stated that he took otoxic prescription medication for tinnitus, hydrochlorothiazide.  

Following the examination, the examiner noted the Veteran's report that his tinnitus had started many years after service.  She also noted his noise exposure after service, with the periodic use of wearing hearing protection.  In light of the Veteran's own report and post-service history of noise exposure, she concluded that it was less likely than not that his tinnitus was related to service. 

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

During his February 2011 video conference, the Veteran testified that his tinnitus, was, primarily, the result of noise exposure associated with the operation of heavy machinery, such as armored personnel carriers, in service.  He stated that he did not report it in or after service, essentially, because he did not understand what tinnitus was.  Nevertheless, he maintained that it had been present since service and that service connection for tinnitus was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, that issue on appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report his that he had noise exposure to gunfire and heavy machinery in service and that he has experienced recurrent ringing in his ears since that time.  Indeed, such testimony is not inherently incredible.  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, it is reasonable to conclude that the Veteran had extensive noise exposure associated with gunfire and the use of heavy machinery in service.  However, the Veteran's service treatment records do not show any complaints or clinical findings of tinnitus, nor is there continuing symptomatology of tinnitus for more than 35 years after service.  Indeed, other than the report of his October 2008 VA examination, the post-service medical records are negative for any complaints  or clinical findings of tinnitus.  Moreover, the VA examiner opined that in light of the lack of evidence, it was less likely than not that the Veteran's tinnitus was related to service.  That opinion is uncontradicted by any other medical evidence or objective findings.  Absent any corroborative evidence, the Veteran's opinion that he has tinnitus related to service is not probative of the issue on appeal.

Absent any corroborative evidence of tinnitus in service or any objective evidence of a nexus to service, the Veteran does not meet the criteria for service connection.  Therefore, service connection for tinnitus is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the Veteran's testimony that he did not understand what tinnitus was and was unable to clearly report the onset of his symptoms to the most recent VA examiner.  In this regard, he is not expected to know the medical terms for particular disorders.  However, that does not preclude him from reporting manifestations of a disorder in layman's terms.  In this case, he did not report any manifestations which were capable of lay observation in service or for many years thereafter.  Had he had ear problems, such as ringing in his ears, it is reasonable to expect that he would have reported it for treatment purposes or at the very least, by history.  This is particularly true, because he did note the presence of other symptoms and disorders in service.  That he did not do so in or after service with respect to the claimed ringing in his ears militates strongly against a finding that he was experiencing such manifestations.  

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2010) ; 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran also seeks an increased rating for his service-connected PTSD and a TDIU.  However, after reviewing the record, the Board finds that there may be outstanding evidence which supports the Veteran's appeal.  Therefore, further development of the record is warranted prior to further consideration by the Board.

During his February 2011 video conference with the undersigned Veterans Law Judge, the Veteran testified that the ratings assigned for his PTSD did not adequately reflect the level of impairment caused by that disorder.  He stated that his VA health care providers had increased the dosage of his psychotropic medication and had requested more frequent treatment sessions.  He also noted that his PTSD had caused him to have several angry outbursts at work which could have caused him to lose his job, but for the fact that his supervisor knew that he was a Veteran and granted him special accommodations.  The Veteran also testified that he was receiving Social Security disability benefits due, at least in part, to impairment from his PTSD.  

In light of the Veteran's testimony, the Board finds it reasonable to believe that his employment records and Social Security records are relevant to the current appeal.  However, they have not yet been requested for association with the record.  

The Veteran has undergone 3 VA psychiatric examinations, in May 2007, July 2008, and March 2010.  During his hearing on appeal, however, he noted that after those examinations, his treating VA health care provider recommended an increase in his psychotropic medication.  Indeed, in August 2010, the Veteran was treated at the VA Mental Health Clinic for PTSD and rule out moods, partially related to depression associated with hepatitis C.  The examiner prescribed an increase in the medication the Veteran was taking for depression.  

In light of the foregoing, the issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are remanded for the following actions:

1.  Request that the Veteran provide the name and address of all of his employers since service and the dates he worked for each.  

A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder.  

2.  When the actions in part 1 have been completed, contact each employer/former employer and request copies of the Veteran's employment records, including, but not limited to, attendance records, records of tardiness, employment applications, medical records and the reports of any pre-employment examinations; job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; letters of appreciation or other commendations; customer/client letters; reports of union involvement; and reports of termination and any associated severance pay.  

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

For any period that the Veteran was self-employed, request a letter containing the foregoing information from the people who hired him, including, but not limited to, clients and any contractors or sub-contractors for whom he worked.  

Also request that the Veteran provide any employment in his possession which addresses the foregoing concerns.  

Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment with any Federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

If records of the Veteran's employment with a private employer are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  Request that the Social Security Administration provide VA with the records associated with the Veteran's award of Social Security benefits.  This must include, but is not limited to, a copy of the original award letter and the medical records supporting the award.

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

4.  When the actions in parts 1, 2, and 3 have been completed, schedule the Veteran for a psychiatric examination to determine the extent of impairment attributable to his service-connected PTSD.  All indicated tests and studies must be performed and any necessary consultations must be scheduled.  

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of those materials in any report generated as a result of this remand. 

The examiner must set forth the manifestations of the Veteran's PTSD and medically distinguish them, to the extent possible, from those of any other psychiatric disability found to be present.  If the examiner is unable to make such a distinction without resort to speculation, he or she should so state.

The examiner must also render an opinion with complete rationale as to the extent of impairment attributable to the Veteran's service-connected PTSD, e.g., 

a) Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); 

b) Occupational and social impairment with reduced reliability and productivity; or, 

c) Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The examiner must also provide a Global Assessment of Functioning (GAF) based solely upon the PTSD and provide an explanation of the significance of the GAF assigned.  

5.  When the actions in parts 1, 2, 3, and 4 have been completed, schedule the Veteran for an examination to determine whether he is precluded from securing and maintaining all forms of substantially gainful employment due, solely, to his service-connected disorders, PTSD and diabetes mellitus.  All indicated tests and studies must be performed and any necessary consultations must be scheduled.  

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of those materials in any report generated as a result of this remand. 

6.  The Veteran is advised that it is his responsibility to report for the foregoing examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, the notice of the date, time, and place of that examination which was sent to him, must be associated with the claims file.  

7.  When the actions in parts 1, 2, 3, 4, and 5 have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to a rating in excess of 10 percent for PTSD, prior to March 26, 2010 and entitlement to a rating in excess of 30 percent for PTSD, effective March 26, 2010.  Also adjudicate the issue of entitlement to a TDIU. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


